DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112/Drawings
2.	The rejection of claims 2-13 under 35 U.S.C. 112, second paragraph, and drawings have been obviated by arguments/remarks and is therefore withdrawn.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (US Pub. No. 2019/0198489 A1).
Regarding claim 1, in FIGs. 1-2, Kim discloses an apparatus, comprising: 
-a stack of semiconductor chips (item 10, fig. 1, [0024]), the stack of semiconductor chips comprising a logic chip (item 200, fig. 1) and a memory stack (item 320, fig. 1), wherein, the logic chip comprises at least one of a GPU and CPU, as [0025] disclosed that the logic semiconductor device may be ASIC as a host, for example, CPU, GPU, SoC, etc.  

-the semiconductor chip substrate (item 100, fig. 1) comprising wiring (item 410, [0057] to interconnect the stack of semiconductor chips (320) to the at least one other logic chip (200).

  Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.	Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al., (US Pub. No. 2019/0198489 A1). 
Regarding claim 2, in FIGs. 1-2, Kim discloses the apparatus of claim 1, above. 


Regarding claim 8, in FIGs. 1-2, Kim discloses the apparatus of claim 1, above. 
Kim appears to not show “wherein the logic chip is between the semiconductor chip substrate and the memory stack”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the parts to meet the claim invention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

  Allowable Subject Matter
7.	Claims 3-7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     Response to Arguments	
8. 	Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
As noted, Applicant argues that the reference does not teach the logic chip comprises at least one of GPU and CPU. 
This argument is not persuasive. Examiner notice that [0025] of the reference recites that the logic semiconductor device may be ASIC as a host, for example, CPU, GPU, SoC, etc. Thus, the office believe that Kim meets this limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899